Order, Supreme Court, New York County (Richard B. Lowe, III, J.), entered January 10, 2006, which, to the extent appealed from, denied defendant’s motion for partial summary judgment, affirmed, without costs.
Plaintiff, a supplier of electrical power testing and troubleshooting services, entered into an as-ordered maintenance and testing work agreement with defendant that authorized the latter to modify the scope of the work or cancel the contract. After plaintiff had performed under the agreement for a period of time, defendant, instead of choosing to modify the scope of the work or terminate the contract, purported simply to suspend the service “indefinitely,” advising plaintiff that it would continue to request repair services on an “as needed” basis and asked plaintiff to “let us know” if “there is a cost associated with retaining this service.” Plaintiff responded with a cost quotation for the anticipated services. Defendant expressed no objection, and proceeded to order and utilize such services. When the parties were thereafter unable to agree over payment, plaintiff commenced this action for breach of contract, inter *283alia. Defendant moved for partial summary judgment to limit the amount of damages recoverable on the breach of contract cause of action, and to dismiss the remaining claims in the complaint.
It is undisputed that defendant never expressly cancelled the contract and, instead, simply purported to hold plaintiffs services in suspense, even though there was no language in the contract to that effect. Thus, the Commercial Division correctly found triable issues of fact concerning defendant’s right to suspend plaintiff’s services, whether such suspension constituted a modification or cancellation of the contract, and whether plaintiff was acting under the terms of the agreement or some new arrangement when it continued to perform emergency services for defendant. We have considered defendant’s remaining contentions and find them unavailing. Concur—Andrias, J.E, Gonzalez and Sweeny, JJ.